                           Case 17-22461-AJC   Doc 100    Filed 01/16/20    Page 1 of 2




           ORDERED in the Southern District of Florida on January 15, 2020.




                                                            A. Jay Cristol, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________



                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                           www.flsb.uscourts.gov

          In re:    Tamara Vernon,                            Case No.17-22461-AJC
                                                              Chapter 13
                             Debtor(s) .
                                           /

                  AGREED ORDER ON DEBTOR’S OBJECTION TO HABITAT FOR
              HUMANITY’S NOTICE OF PAYMENT CHANGE FILED SEPTEMBER 24, 2019

                    This cause came to heard on Debtor’s Motion Objecting to Habitat for Humanity

          of Greater Miami’s Notice of Payment Change dated September 24, 2019 (DE 93), and

          the debtor and creditor having reached an agreement it is ORDERED that:

             1. Debtor will pay the escrow shortage of $354.79 over the remaining months of the

                   Plan.

             2. The New Total Payment is $688.12 effective November 1, 2019.

                                           # # #
                                                      1
                  Case 17-22461-AJC                Doc 100            Filed 01/16/20   Page 2 of 2



Case No.17-22461-AJC
Page 2
__________________ /




Submitted by Carolina A. Lombardi, Attorney
Legal Services of Greater Miami, Inc.
4343 West Flagler Street Suite 100
Miami, FL 33134
Phone and Fax (305)438-2427
CLombardi@legalservicesmiami.org

The party submitting the order shall serve a copy of the signed
order on all required parties and file with the court a certificate
of service conforming with Local Rule 2002-1(F).




                                                              2
